WPIAM, District Judge.
The courts do not ordinarily look with favor upon the practice of withholding approval of sale from the highest bidder at a public sale of bankruptcy assets where the sale was well attended, the price bid not unreasonably low and the sale in all respects fairly advertised and conducted. Particularly is this true where only a slightly higher price is subsequently offered for the assets by one who had opportunity to bid at the sale. This, in effect, has been done here by the referee. The property was fairly struck off at public sale to the petitioner Fred Sport Kaemmerer, acting for himself and Lefton Industrial Corporation, as the highest and best bidder for the sum of $16,850. Later ■ Dr. W. H. Walton made a private bid of $17,000 and this bid being communicated to said highest bidder he raised his bid to $17,100. Thereafter the referee confirmed the sale in Dr. W. H. Walton in the sum of $17,-150 who appeared to be the highest and best bidder.
The situation that appears here seems to justify the referee’s action. The sale to Dr. Walton insures the reopening and operation of the mine and the consequent employment of the former employees of the mine. For this reason the sale to Dr. Walton appears to be favored by the creditors as well as by the former employees all of whom were represented at the hearing. In a sense there is a public interest involved here as well as equities that can be preserved and protected only by an operation of the mine. For this reason I find it was proper for the referee to depart, in this case, from the usual rule and confirm the sale in Dr. W. H. Walton.
Petition for review is denied and the order of the referee confirmed.
Order accordingly.